1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4

5
      ANTONIO LAVON DOYLE,                            Case No. 3:00-cv-00101-RCJ-WGC
6
           Petitioner,
7             v.                                      ORDER
8
      WILLIAM GITTERE, et al.,
9
           Respondents.
10

11

12           In this capital habeas corpus action, the respondents filed their answer on
13   December 18, 2018 (ECF No. 309). The petitioner, Antonio Lavon Doyle, was then
14   due to file his reply on March 18, 2019. See Order entered December 20, 2019
15   (ECF No. 317).
16           On March 18, 2019, Doyle filed a motion for extension of time (ECF No. 318),
17   requesting a 30-day extension of time for the reply, to April 17, 2019. Doyle’s counsel
18   states that the extension of time is necessary because of her obligations in other cases.
19   Respondents do not oppose the motion for extension of time. The Court finds that the
20   motion for extension of time is made in good faith and not solely for the purpose of
21   delay, and that there is good cause for the extension of time requested.
22           IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time
23   (ECF No. 318) is GRANTED. Petitioner will have until and including April 17, 2019, to
24   file a reply to Respondents’ answer.
25   ///
26   ///
27   ///
28
                                                  1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered June 28, 2016 (ECF No. 258) will remain in

3    effect.

4
                          16thday
               DATED THIS ___  dayofof______________________,
                                       April, 2019.           2019.
5

6

7                                              ROBERT C. JONES,
                                               UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
